            Case: 1:17-cv-01755-JG Doc #: 95 Filed: 05/08/20 1 of 1. PageID #: 4530

Stipulated dismissal with prejudice
approved 5/8/2020.
s/ James S. Gwin
                               UNITED STATES DISTRICT COURT
JAMES S. GWIN
                                NORTHERN DISTRICT OF OHIO
UNITED STATES
                               EASTERN DIVISION (CLEVELAND)
DISTRICT JUDGE
      - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - -
       EUGENE SCALIA,                                               :
       SECRETARY OF LABOR, U. S.                                    : CASE NO. 1:17CV01755
       DEPARTMENT OF LABOR,                                         :
                                                                    :
                 Plaintiff,                                         : JUDGE JAMES S. GWIN
                                                                    :
                           v.                                       :
                                                                    :
       WILMINGTON TRUST, N.A.;                                      :
       GRAPHITE SALES, INC.                                         :
       EMPLOYEE STOCK OWNERSHIP :
       PLAN,                                                        :
                                                                    :
                 Defendants.                                        :
                                                                    :
      --------------------------- ----

                        STIPULATION OF DISMISSAL PURSUANT TO
                           RULE 41(a)(1)(A)(ii) OF THE FEDERAL
                              RULES OF CIVIL PROCEDURE
              The parties have reached a settlement and memorialized it in a written
      agreement. The Plan was named as a defendant pursuant to Federal Rule of Civil
      Procedure 19(a) solely to assure that complete relief can be granted and is not a
      signatory to the written agreement. Pursuant to Rule 41(a)(1)(A)(ii) of the Federal
      Rules of Civil Procedure, the parties hereby stipulate and request that the above-
      captioned matter be dismissed, with prejudice, with each party to bear his/its own
      attorneys’ fees and costs.
      Respectfully submitted,

      Dated: April 30, 2020

      /s/Michael J. Prame                           /s/Mary L. Bradley
      Michael J. Prame (pro hac vice)               MARY L. BRADLEY (0071952, OH)
      Mark c. Nielsen (pro hac vice)                Senior Trial Attorney
      Andrew Salek-Raham (pro hac vice)             United States Department of Labor


                                                        1
